Case 2:14-cv-12719-DPH-RSW ECF No. 135 filed 03/13/20             PageID.2728       Page 1 of 2



                            IN THE UNITED STATED DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                       Southern Division

  JOE SOLO and BLEACHTECH LLC,
  individually and on behalf of all others
  similarly situated,
                                                   Case No. 2:14-cv-12719
         Plaintiffs,
  v.                                               Hon. Denise Page Hood
  UNITED PARCEL SERVICE CO.,

        Defendant.
 _______________________________________/

  Andrew J. McGuinness (P42074)                   Paul T. Friedman (admitted)
  ANDREW J. MCGUINNESS, ESQ.                      MORRISON & FOERSTER LLP
  122 S Main St, Ste 118                          CityPoint One Ropemaker Street
  P.O. Box 7711                                   London EC2Y 9AW
  Ann Arbor, MI 48107                             United Kingdom
  Tel. (734) 274-9374                             Phone: 44 (20) 79204006
  drewmcg@topclasslaw.com                         pfreidman@mofo.com
  Daniel R. Karon (admitted)                      Gregory B. Koltun (admitted)
  Beau D. Hollowell                               MORRISON & FOERSTER LLP
  KARON LLC                                       707 Wilshire Blvd
  700 W St Clair Ave, Ste 200                     Los Angeles, CA 90017-3543
  Cleveland, OH 44113                             Phone: (213) 892-5200
  Phone: (216) 622-1851                           gkoltun@mofo.com
  dkaron@karonllc.com                             Caitlin Sinclaire Blythe (admitted)
  bhollowell@karonllc.com                         MORRISON & FOERSTER LLP
  Sanford P. Dumain (pro hac vice)                425 Market St
  MILBERG PHILLIPS GROSSMAN LLP                   San Francisco, CA 94105-2482
  One Pennsylvania Plaza, Ste 1920                Phone: (415) 268-7000
  New York, NY 10119                              cblythe@mofo.com
  Phone: (212) 594-5300                           Sonal Hope Mithani (P51984)
  sdumain@milberg.com                             Joseph Vernon (P68951)
  Counsel for Plaintiffs and the Proposed Class   Caroline Giordano (P76658)
                                                  MILLER, CANFIELD, PADDOCK & STONE, PLC
                                                  150 W Jefferson, Ste 2500
                                                  Detroit, MI 48226
                                                  Phone: (313) 496-7669
                                           Counsel for Defendant
 _____________________________________________________________________________/
         AGREED ORDER STAYING PROCEEDINGS PENDING MEDIATION
Case 2:14-cv-12719-DPH-RSW ECF No. 135 filed 03/13/20            PageID.2729     Page 2 of 2




       WHEREAS, on March 10, 2020, the United States Court of Appeals for the

 Sixth Circuit issued its mandate in Case No. 17-2244, an appeal of this Court’s

 arbitration ruling in this action, pursuant to its disposition of that appeal filed

 January 23, 2020; and

       WHEREAS Plaintiffs and Defendants have scheduled a mediation at

 JAMS/Detroit (Hon. Gerald H. Rosen (ret.)), on April 15, 2020; and

       WHEREAS the Parties jointly request that all proceedings in this action be

 temporarily stayed pending ongoing mediation negotiations;

       NOW, THEREFORE, it is hereby ORDERED that all proceedings in this

 action are STAYED through May 14, 2020, unless otherwise ordered by this

 Court. The Court’s March 11, 2020, Order Setting Dates (ECF No. 134) is hereby

 VACATED. The Parties shall keep the Court advised of the status of their

 mediation efforts.

 Dated:       March 12, 2020

 STIPULATED AND AGREED:

  /s/ Andrew J. McGuinness________               /s/Gregory B. Koltun /by AJM w/permission
  Andrew J. McGuinness (P42074)                  Gregory B. Koltun (admitted)
  Counsel for Plaintiffs                         Counsel for Defendant


                                   SO ORDERED.

                                   ____________________________________
                                   Denise Page Hood
                                   Chief District Judge
                                             2
